Citation Nr: 1102716	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-14 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
service-connected right ankle disability.

2.  Entitlement to service connection for a lumbar spine 
disorder, to include as secondary to a service-connected right 
ankle disability.

3. Entitlement to service connection for a right hip disorder, to 
include as secondary to a service-connected right ankle 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 	
INTRODUCTION

The Veteran served on active duty from November 1976 to November 
1979.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The issue of entitlement to an increased rating for a service-
connected right ankle disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service treatment records fail to reflect any 
complaints of lower back pain or reference to a lumbar spine 
disorder, and the Veteran does not contend that his currently-
diagnosed lumbar spine disorder is directly related to service.

2.  The only medical opinion of record addressing the etiology of 
the Veteran's lumbar spine disorder fails to relate this disorder 
to his service-connected right ankle disability.

3.  The Veteran's service treatment records fail to reflect any 
complaints of any right hip pain or reference to a right hip 
disorder, and the Veteran does not contend that his currently-
diagnosed right hip disorder is directly related to service. 

4.  The medical evidence of record fails to suggest that the 
Veteran's right hip disorder is related to his service-connected 
right ankle disability, and there is no medical opinion of record 
providing such a nexus.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine 
disorder, to include as secondary to a service-connected right 
ankle disability, have not been met.  38 U.S.C.A. §§ 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.  The criteria for service connection for a right hip disorder, 
to include as secondary to a service-connected right ankle 
disability, have not been met.  38 U.S.C.A. §§ 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In the present case, VA's notice requirements were fulfilled by a 
letter dated in January 2006, which was sent prior to the initial 
adjudication of the Veteran's claims and which informed the 
Veteran of the criteria for establishing both direct service 
connection and service connection as secondary to a service-
connected disability.  

With respect to the duty to assist, the Veteran's service and VA 
treatment records have been obtained.  The Board notes that VA's 
duty to obtain an examination and medical opinion with regard to 
the Veteran's lumbar spine and right hip disorder claims was not 
triggered, as the medical evidence of record failed to suggest 
that the Veteran's lumbar spine or right hip disorders are 
related to service or a service-connected disability.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA 
examination is only warranted when the medical evidence suggests 
a nexus but is too equivocal or lacking in specificity to support 
a decision on the merits).  Nevertheless, a VA opinion that 
addresses the potential relationship between the Veteran's lumbar 
spine disorder and right ankle disability was obtained.  
Additionally, the Veteran was offered an opportunity to testify 
at a hearing before the Board, but he declined the offer.

In sum, the Board finds that VA's duties to notify and assist 
have been met, and therefore there is no prejudice to the Veteran 
in adjudicating this appeal.

Service Connection

The Veteran contends that he his right hip and lumbar spine 
disabilities are secondary to his service-connected right ankle 
disability.  Specifically, he contends that the cumulative affect 
of compensating for his right ankle disability since its onset in 
1978 during service has caused his current right hip and back 
impairments.

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  
"Service connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with active service in the 
Armed Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303 (2010).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a) (2010).

Secondary service connection may be granted for a disability 
which is proximately due to, or the result of, a service-
connected disorder, or for increased in disability caused by a 
service connected disorder.  38 C.F.R. § 3.310(a) (2010).

At the outset, the Board notes that the medical evidence of 
record reflects that the Veteran has been diagnosed with right 
hip degenerative joint disease and lumbar degenerative disc 
disease; thus, the threshold requirement that there be evidence 
of a current disability has been met.  See Hickson, 12 Vet. App. 
at 253.  Accordingly, the relevant inquiry is whether the 
Veteran's currently diagnosed right hip and lumbar disorders are 
related to service.

A review of the Veteran's service treatment records fail to 
reveal any complaints of back or right hip pain, nor any 
reference to any diagnosed right hip or lumbar spine disorders.  
Rather, the Veteran's separation medical examination report notes 
no spinal, musculoskeletal, or lower extremity abnormalities, 
with the exception of the Veteran's now service-connected right 
ankle disability.  Moreover, in his corresponding medical history 
report, the Veteran denied ever having experienced arthritis, 
rheumatism, or bursitis; a bone, joint, or other deformity; 
lameness; or any recurrent back pain.

The Veteran's post-service treatment of record first reflects the 
Veteran's complaint of back pain in September 2002.  At this 
time, the Veteran reported the recent onset of back pain 
(approximately one week before the time of treatment), and he 
denied any history of a back injury.  X-rays taken of the 
Veteran's lumbar spine at this time revealed degenerative changes 
and osteopenia.  

The Veteran was afforded a VA examination in February 2006 to 
assess the severity of the Veteran's right ankle disability.  
Apparently in conjunction with the Veteran's reports of 
experiencing back and hip pain related to his service-connected 
right ankle disability, x-rays of the Veteran's lumbar spine and 
pelvis were taken.  The spinal x-rays were interpreted to reveal 
lumbar degenerative disc disease, and the pelvic x-rays were 
interpreted to reveal bilateral hip degenerative osteoarthritis.  
However, the examiner stated that it was less likely than not 
that the Veteran's back disability was related to his right ankle 
disability, as to link these two disabilities would require 
resorting to mere speculation.  There is no medical opinion of 
record addressing the etiology of the Veteran's right hip 
disorder.

Turning first to the issue of direct service connection, the 
evidence of record does not suggest that the Veteran's lumbar 
spine or right hip disorders are directly related to service.  
The Veteran's service treatment records do not reference any 
reports of hip or back pain or any related disabilities, and no 
hip or back abnormalities were noted at separation.   Moreover, 
the Veteran himself does not contend that his right hip and back 
disorders had their onset in or are otherwise directly related to 
service.  

Furthermore, with regard to the Veteran's lumbar spine disorder, 
the first record reflecting the Veteran's report of experiencing 
back pain is in September 2002, approximately twenty-three years 
after his discharge from service.  Moreover, at the time of this 
treatment, the Veteran reported that the onset of his back pain 
was recent, and he denied any history of a back injury.  With 
regard to the Veteran's right hip disorder, the only medical 
record referencing the Veteran's right hip disorder is the 
February 2006 pelvic x-ray taken in conjunction with his VA 
examination.  Thus, the first treatment record reflecting 
evidence of a right hip disorder is approximately twenty-seven 
years after his discharge from service.  

Therefore, as the medical evidence of record first reflects 
evidence of the Veteran's right hip and lumbar spine disorders 
many years after service (and after a lengthy post-service career 
reportedly in the construction industry), it fails to suggest 
that these disorders are directly related to service.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 
2000) (holding that service connection may be rebutted by the 
absence of medical treatment for the claimed condition for many 
years after service).   

Turning next to the Veteran's claimed theory of entitlement, that 
his lumbar spine and right hip disorders are secondary to his 
service-connected right ankle disability, the medical evidence of 
record similarly fails to support this theory.  There are no 
medical opinions of record that relate either the Veteran's 
lumbar spine or right hip disorders to the Veteran's right ankle 
disability or any treatment records that even suggest an 
etiological relationship.  Rather, the VA examiner who conducted 
the Veteran's 2006 right ankle examination opined that it was 
less likely than not that the Veteran's lower back disorder was 
related to his right ankle disability, stating that to suggest 
such a link would require resorting to mere speculation.  In that 
regard, the Board further notes that in addition to his service-
connected right ankle disability, the Veteran also has a 
nonservice-related left ankle disability, and he has reportedly 
engaged in a post-service career in construction, which 
presumably involved physical labor.

The Board specifically acknowledges its consideration of the lay 
evidence of record when promulgating this decision, including the 
Veteran's spouse's report of the severity and functional affects 
of the Veteran's lower back pain, and the Veteran's assertion 
that his right hip and lower back disorders are related to his 
service-connected right ankle disability.  The Board acknowledges 
that the Veteran's spouse is competent to report her observation 
of the severity of the Veteran's lower back disorder, see Layno 
v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is 
competent to report symptoms based on personal observation when 
no special knowledge or training is required); however, the issue 
of the severity of a claimed disability is not germane to a 
determination of whether the disability is service-related or 
secondary to a service-connected disability.  Additionally, the 
Veteran, as a lay person, is not qualified to relate his right 
hip and back disabilities to his service-connected right ankle 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that lay persons, such as the Veteran, are not 
medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation).  Furthermore, the Veteran has not submitted any 
medical opinions to support his claimed theory of entitlement, 
and the Veteran's VA treatment records and 2006 VA examination 
fail to reflect any statements suggesting such a relationship.

In sum, given the lack of any medical evidence suggesting that 
the Veteran developed a lumbar spine or right hip disorder during 
service or for many years thereafter, as well as lack of any 
competent evidence suggesting a relationship between the 
Veteran's lumbar spine and right hip disorders and his service-
connected right ankle disability, a basis for granting service 
connection on a direct basis or as secondary to a service-
connected right ankle disability has not been presented.  
Accordingly, the Veteran's appeal of these issues is denied.


ORDER

Service connection for a lumbar spine disorder, to include as 
secondary to a service-connected right ankle disability, is 
denied.

Service connection for a right hip disorder, to include as 
secondary to a service-connected right ankle disability, is 
denied.


REMAND

In a recently submitted statement, the Veteran's representative 
asserted that the Veteran's service-connected right ankle 
disability has increased in severity since he was last afforded a 
VA examination to assess the severity of his ankle disability in 
April 2006.  Given this report of an increase in the severity of 
the Veteran's service-connected right ankle disability, coupled 
with the fact that the Veteran's most recent VA examination was 
conducted almost five years ago, the Board determines that the 
Veteran should be afforded a new VA examination before his right 
ankle disability increased rating claim is adjudicated.

Additionally, any outstanding VA treatment records should be 
obtained and associated with the Veteran's claims file.  38 
C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain copies of the 
Veteran's VA treatment records from June 2006 
to the present.

2.  The Veteran should then be scheduled for 
an appropriate VA examination to determine 
the current level of severity of his service-
connected right ankle disability. The 
Veteran's claims file should be provided to 
the examiner at the time of examination. 

The examiner should conduct all indicated 
range of motion studies and describe in 
detail all symptomatology associated with the 
Veteran's service- connected right ankle 
disability  The examiner should also render 
specific findings as to whether, during the 
examination, there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the right ankle.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  In 
addition, the examiner should indicate 
whether, and to what extent, the Veteran 
likely experiences functional loss due to 
pain or any of the other symptoms noted above 
during flare-ups and/or with repeated use.  

The examiner should also offer an opinion 
regarding the effect the Veteran's right 
ankle disability has on his employability.  A 
complete rationale for any opinion offered 
should be provided.

The examination should also include an 
assessment the Veteran's right ankle scar(s) 
related to his in-service right ankle 
surgical repair, including measurements of 
the scar(s) and whether any scar(s) are 
unstable, tender, deep, or cause limitation 
of motion.  

3.  Then, the Veteran's claim should be re-
adjudicated.  If the Veteran is not awarded 
the full benefit sought, provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


